Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated  February 1, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
Claims 1-4 and 6 are allowable. The restriction requirement between the groups of inventions, as set forth in the Office action mailed on August 14, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 14, 2020 is partially withdrawn.  Claims 7-9, directed to the forming step species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-19, directed to a method of solar energy utilization, a heterostructured catalyst, a solar fuel cell and a solar cell remain withdrawn from consideration because they do not all     require all the limitations of an allowable claim and are all unrelated inventions.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 

or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application contains claims 10-19 drawn to an invention nonelected without traverse in the reply filed on October 14, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.

Claim Rejections - 35 USC § 112
I.	Claims 1-6 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 5 and 6 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claims 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 103
I.	Claims 1 and 4 have been rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (“Enhanced Photo-Assistant Electrocatalysis of Anodization TiO2 Nanotubes via Surrounded Surface Decoration with MoS2 for Hydrogen Evolution Reaction,” Applied Surface Science (2018 Mar 1), Vol. 433, pp. 197-205) in view of Weickert et al. (“Controlled Growth of TiO2 Nanotubes on Conducting Glass,” Chemistry of Materials (2011 Jan 25), Vol. 23, No. 2, pp. 155-162).
	The rejection of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Tian et al. in view of Weickert et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 2 and 3 have been rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (“Enhanced Photo-Assistant Electrocatalysis of Anodization TiO2 Nanotubes via Surrounded Surface Decoration with MoS2 for Hydrogen Evolution Reaction,” Applied Surface Science (2018 Mar 1), Vol. 433, pp. 197-205) in view of Weickert et al. (“Controlled Growth of TiO2 Nanotubes on Conducting Glass,” Chemistry of Materials (2011 Jan 25), Vol. 23, No. 2, pp. 

155-162) as applied to claims 1 and 4 above, and further in view of Grimes (“ Synthesis and Application of Highly Ordered Arrays of TiO2 Nanotubes,” Journal of Materials Chemistry (2007), Vol. 17, No. 15, pp. 1451-1457).
	The rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Tian et al. in view of Weickert et al. as applied to claims 1 and 4 above, and further in view of Grimes has been withdrawn in view of Applicant’s amendment.

III.	Claims 5 and 6 have been rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (“Enhanced Photo-Assistant Electrocatalysis of Anodization TiO2 Nanotubes via Surrounded Surface Decoration with MoS2 for Hydrogen Evolution Reaction,” Applied Surface Science (2018 Mar 1), Vol. 433, pp. 197-205) in view of Weickert et al. (“Controlled Growth of TiO2 Nanotubes on Conducting Glass,” Chemistry of Materials (2011 Jan 25), Vol. 23, No. 2, pp. 155-162) as applied to claims 1 and 4 above, and further in view of Zhou et al. (“Thin MoS2 on TiO2 Nanotube Layers: An Efficient Co-catalyst/Harvesting System for Photocatalytic H2 Evolution,” Electrochemistry Communications (2016 Dec 1), Vol. 73, pp. 33-37).
	The rejection of claims 5 and 6 have been rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. in view of Weickert et al. as applied to claims 1 and 4 above, and further in view of Zhou et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112

	Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6
	line 1, is dependent on cancelled claim 5.

Claim 7
	line 1, “the titania comprising nanocavities” lack antecedent basis. 
	Claim 1, line 13, recite “wherein the plurality of nanostructures comprises titania”.

	line 2, “the titania nanocavities” lack antecedent basis. See also claim 7, line 3.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

line 2, “the converting” lacks antecedent basis.

Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

Claim 8
	line 1, “the forming” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

	lines 1-2, “the metal layer” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. 

Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

	lines 3, “the titanium comprising nanocavities” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

Claim 9
	line 1, “the forming the metal layer or forming the metal compound layer” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 

1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

	line 2, “the titanium comprising nanocavities” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-4 and 6-9 define over the prior art of record because the prior art does not teach or suggest a method for forming a thin film heterostructure, comprising the steps of anodizing, depositing and sulfurizing as presently claimed.
	The prior art does not contain any language that teaches or suggests the above. Tian et al. teaches a highly ordered TiO2 nanotube array covered with MoS2 is fabricated through a 

facile anodization of a metallic Ti followed by electrochemical deposition approach (page 197, abstract) and Zhou et al. teaches decorating MoS2 site-selectively at the top of anodic anatase TiO2 nanotubes (TiNTs) [page 33, abstract]. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 6-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The 

examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 4, 2021